In this petition for writ of certiorari, the petitioner cites In re Caldarone, 115 R.I. 316, 345 A.2d 871 (1975). However, in the present case, contrary to the facts in Caldarone, an appeal was filed. Accordingly, the petition for certiorari is denied.
This denial is without prejudice to the petitioner’s filing a motion in this court under Rule 11(c) showing that the inability of the petitioner to cause timely transmission of the *918record, for two years, was due to causes beyond his control or to circumstances which may be deemed excusable neglect.
Julius C. Michaelson, Attorney General, Nancy Marks Rahmes, Special Assistant Attorney General, for plaintiff-respondent.
Bevilacqua ér Cicilline, John F. Cicilline, for defendant-petitioner.
Chief Justice Bevilacqua did not participate.